Citation Nr: 0912857	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for myositis ossificans 
of the right femur.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for chronic headache 
disability, to include as secondary to allergic rhinitis.

7.  Entitlement to service connection for left knee 
disability.

8.  Entitlement to service connection for puncture wound of 
the right shin.

9.  Entitlement to service connection for right index and 
long finger disability. 

10.  Entitlement to service connection for dermatitis. 

11.  Entitlement to service connection for heat rash. 

12.  Entitlement to service connection for fungal rash. 

13.  Entitlement to service connection for tinea corporis. 

14.  Entitlement to service connection for right wrist 
disability. 

15.  Entitlement to service connection for left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had over 20 years active duty service ending in 
his retirement in October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
December 2005.  A statement of the case was issued in May 
2006, and a substantive appeal was received in June 2006.  
The Veteran testified at a December 2008 Board hearing in 
Washington D.C.  A transcript is of record.    

Additional evidence with written waivers of preliminary RO 
review were received in December 2008 and February 2009.

Further, although the appeal also originally included the 
issue of service connection for bilateral hearing loss, this 
benefit was granted by rating decision in September 2008 and 
is also no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

At the December 2008 Board hearing, the Veteran withdrew his 
appeal as to the issues of entitlement to service connection 
for puncture wound of the right shin, right index and long 
finger disability, dermatitis, heat rash, fungal rash, tinea 
corporis, right wrist disability, and for left shoulder 
disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of service connection for 
puncture wound of the right shin, right index and long finger 
disability, dermatitis, heat rash, fungal rash, tinea 
corporis, right wrist disability, and for left shoulder 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

At the December 2008 Board hearing the Veteran withdrew his 
appeal as to the issues of entitlement to service connection 
for puncture wound of the right shin, right index and long 
finger disability, dermatitis, heat rash, fungal rash, tinea 
corporis, right wrist disability, and for left shoulder 
disability.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues.  Accordingly, the appeal as to these issues is 
dismissed.


ORDER

As the Veteran has withdrawn his appeal as to the issues of 
entitlement to service connection for puncture wound of the 
right shin, right index and long finger disability, 
dermatitis, heat rash, fungal rash, tinea corporis, right 
wrist disability, and for left shoulder disability, these 
issues are hereby dismissed.  


REMAND

The Board believes that there may be outstanding treatment 
records that are not associated with the Veteran's claims 
file.  At the December 2008 hearing before the Board in 
Washington, D.C., the Veteran testified that it was around 
September/October 2007 when he was seen for low back 
disability at the emergency room of DeWitt Army Community 
Hospital.  The Board notes that the RO should obtain these 
records in order to fulfill the VA's duty to assist the 
Veteran.  This is particularly so in view of the fact that 
these are records in the custody of the federal government 
and thus are constructively part of the record on appeal.  
38 U.S.C.A. § 5103A(b).    

The Board further notes that various service treatment 
records show that the Veteran was treated for the following:  
left hip disability (May 1979), myositis ossificans of the 
right femur (March 1982), low back disability (August 1978 to 
April 1996), right shoulder disability (February 1999), 
allergic rhinitis (some time in 1999), headaches (April 1979 
to June 1994), and left knee disability (November 1981 to 
December 1985).

Post treatment records show that he was first seen for the 
left hip in May 2008, myositis ossificans of the right femur 
in May 2008, low back disability in November 2007, rhinitis 
in October 2001, and headaches in September 2006.  

The Board additionally notes post service treatment records 
do not show current left hip disability, and do not show 
treatments for right shoulder disability and left knee 
disability.  However, at the Board hearing in Washington D.C. 
in December 2008, the Veteran testified under oath that 
whenever he has pain in his right hip, the pain transfers to 
his left hip.  He further testified that he had pain, 
limitation of motion and limitation of activities with his 
right shoulder disability.  He further testified that there 
was instability of the knees when it locked up and that he 
took Motrin for pain.  The Board notes that the Veteran is 
competent to provide testimony regarding symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board acknowledges that the Veteran was afforded a VA 
examination in May 2008.  The Board notes, however, that a 
medical opinion was requested specifically addressing whether 
right hip/groin pain was related to myositis ossificans.  No 
determination was made regarding left hip disability and 
whether myositis ossificans of right femur is related to 
service.  

In view of the inservice medical evidence and certain post-
service evidence, the Board believes further development is 
necessary to assist the Veteran. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain copies of any September/October 
2007 emergency room treatment records 
from DeWitt Army Community Hospital.

2.  The Veteran should be afforded 
appropriate VA examinations with regard 
to the claimed disabilities of the left 
hip, left knee, right shoulder, low back, 
myositis ossificans of the right femur, 
headache disability and rhinitis.   It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests should 
be accomplished.  The appropriate 
examiners should clearly report the 
medical diagnosis of any pertinent 
disabilities found on examination. 

As to each pertinent current disability 
found on examination, the appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability)  
that such current disability was 
manifested during service or is otherwise 
causally related to service.  

All opinions should discuss the 
significance of any pertinent complaints, 
symptoms, clinical findings and/or 
special test findings documented in the 
Veteran's service treatment records. 

3.  Thereafter, the RO should review the 
expanded record and determine if the 
service connection claims remaining on 
appeal can be granted.  The Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


